DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment submitted 12/10/2021 is acknowledged. Claims 21-22 are newly added claims; therefore, claims 1-22 remain pending and are the claims addressed below. The objection previously set forth in the 08/26/2021 Office action is overcome in view of Applicant’s amendments and therefore withdrawn.
Claim Interpretation
Claims 1-20 are directed towards an apparatus. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).
Claims 18-20 include limitations being interpreted under 35 USC 112(f). The Examiner notes that the corresponding structures and/or equivalents thereof that perform the claimed functions remain as acknowledged in the 02/05/2021 Office action. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over FUJII et al. (US 6,260,887; of record) in view of RAWLINGS et al. (US 2010/0282909; of record).
As to claim 1: FUJII discloses an emboss pattern processing apparatus which includes a emboss patterning roller (i.e., tool) for transferring the emboss pattern onto a thermoplastic resin sheet (column 
FUJII further discloses the roller body of the emboss patterning roller be coupled with a rotation shaft for rotating the roller body (column 4, lines 43-46) and the emboss pattern processing apparatus including heating means for heating an area of the roller body before the emboss pattern is transferred provided in the vicinity of the emboss patterning roller (column 4, lines 55-57; column 9, lines 33-39). Moreover, FUJII discloses the roller body having an outer cylinder section formed on its outer surface with a pattern in order to emboss the emboss pattern on the thermoplastic resin sheet (column 6, lines 19-23), where it is especially important that the thermoplastic resin sheet is pressed onto the emboss pattern forming die/roller with appropriate pressure (i.e., frictionally engaged) in order to precisely transfer the emboss pattern onto the thermoplastic sheet (i.e., second microscopic pattern in the thermoplastic film) (column 1, lines 26-35). Seeing as friction is the resistance one surface encounters when moving over another, it can be concluded that FUJII also reads on the claimed outer surface is structured to frictionally engage the thermoplastic film and rotate relative to the thermoplastic film with a rotational speed that is sufficient to generate heat via friction between the outer surface and the thermoplastic film to heat the thermoplastic film to malleability to form a second microscopic pattern in the thermoplastic film. 
The following claim recitation is a recitation of intended use, and has to do with how the tool is used and not the structure of the tool itself: “the outer surface is structured to frictionally engage the 
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." (quotes and citation omitted). The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)) (citation omitted).
FUJII fails to disclose the claimed structure being an aircraft structure, and the tool engaging a thermoplastic film while the thermoplastic film is applied a surface of an aircraft structure, as the device in FUJII is not capable of meeting this claimed recitation of intended use. However, RAWLINGS teaches fabrication embodiments and methods related to surface geometries for aerodynamic improvements to aircraft or surfaces having a flow interface ([0003]). RAWLINGS further teaches roll processing elements for the formation of aerodynamic riblets attached to an airplane surface (abstract; [0027]; [0052]-[0054]; FIGs. 5A-5D); where the riblet structures are formed in thermoplastic polymers ([0006]). RAWLINGS also teaches the riblets being accomplished as a portion of the production, component and subcomponent manufacturing, or as a portion of routine maintenance and service. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the aircraft wing application of the thermoplastic riblets taught by RAWLINGS into FUJII. RAWLINGS recognizes doing so to be advantageous as these riblet microstructures on aerodynamic surfaces have shown to reduce drag and therefore assist in reducing 
As to claim 2: FUJII and RAWLINGS remain as applied above. FUJII further discloses the claimed movement of the outer surface relative to the thermoplastic film urging the heated thermoplastic film into the first microscopic pattern of the tool to form the second microscopic pattern (column 1, lines 26-35; column 4, lines 55-57; column 9, lines 33-39). 
As to claim 3: FUJII and RAWLINGS remain as applied above. FUJII further discloses the claimed tool being a roller that is to roll along the thermoplastic film to create friction between the outer surface and the thermoplastic film to heat the thermoplastic film (see the rejection of claim 1 above; column 4, lines 43-46; column 1, lines 26-35; column 4, lines 55-57; column 9, lines 33-39). 
As to claim 4: FUJII and RAWLINGS remain as applied above and therefore reads on the claimed tool including a heating element to heat the thermoplastic film (see the rejection of claim 1 above; column 4, lines 55-57; column 9, lines 33-39). 
As to claim 5: FUJII and RAWLINGS remain as applied above. FUJII discloses the roller being metal faced (column 9, lines 16-23), but fails to explicitly disclose the claimed tool being composed of titanium carbide, carbide steel, carbide, tungsten, or iron carbide. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to select one of the claimed materials to use as the metal in FUJII’s tool, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to select one of the claimed materials as they are resistant to high temperatures, durable, and resistant to scratching. 
As to claim 6: FUJII and RAWLINGS remain as applied above. FUJII further discloses the claimed first microscopic pattern of the tool including corrugations having a U-shaped or V-shaped profile (column 6, lines 19-23). 
As to claim 7: FUJII and RAWLINGS remain as applied above. FUJII further discloses the claimed depth of the corrugations being less than a thickness of the thermoplastic film to prevent the tool from damaging a substrate layer of the structure (FIG. 9). 
As to claim 8: FUJII and RAWLINGS remain as applied above. FUJII further discloses the claimed tool is configured to apply pressure to the thermoplastic film (column 1, lines 31-35). 
As to claim 9: FUJII and RAWLINGS remain as applied above. FUJII further discloses the claimed tool being a cylindrical roller (column 4, lines 19-23). 
As to claim 10: FUJII and RAWLINGS remain as applied above. FUJII further discloses the claimed microscopic pattern including riblets formed on the outer surface of the tool (column 6, lines 19-23). 
As to claim 11: FUJII and RAWLINGS remain as applied above. FUJII, modified by RAWLINGS, further reads on the claimed aircraft structure being a wing of an aircraft (abstract; [0003]; [0006]; FIG. 1). 
As to claim 12: FUJII and RAWLINGS remain as applied above and therefore read on the claimed apparatus comprising a tool having a surface that is structured to contact a thermoplastic film after thermoplastic film has been coupled to an outer surface of a structure via a substrate layer, the surface of the tool defining a first microscopic patter, the tool structured to: rotate on the thermoplastic film to create friction between the tool and the thermoplastic film to heat the thermoplastic film to malleability; and urge the heated thermoplastic film into the first microscopic patter of the surface of the tool to form a second microscopic pattern in the thermoplastic film (see the rejection of claim 1 above). 
As to claim 13: FUJII and RAWLINGS remain as applied above and therefore reads on the claimed tool applying pressure to the heated thermoplastic film to create the friction between the tool and the thermoplastic film (see the rejection of claim 1 above; column 1, lines 26-35; column 4, lines 55-57; column 9, lines 33-39). 
As to claim 14: FUJII and RAWLINGS remain as applied above and therefore reads on the claimed tool applying pressure to the heated thermoplastic film to urge the heated thermoplastic film into the first microscopic pattern of the surface of the tool (see the rejection of claim 1 above; column 1, lines 26-35; column 4, lines 55-57; column 9, lines 33-39). 
As to claim 15: FUJII and RAWLINGS remain as applied above. FUJII fails to explicitly disclose the claimed tool is to apply a pressure of about between 68.9 kPa and 689.5 kPa to the thermoplastic film, and a rotational speed of about between 1800 and 3000 revolutions per minute. However, because FUJII does teach applying pressure and rotating the patterning roller at a sufficient speed, the structure of FUJII is capable of performing the claimed intended use of the tool. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to determine the optimum RPM and pressure of the tool on the thermoplastic film since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to determine the optimum value of the RPM and pressure of the tool on the thermoplastic film for the purpose of being able to construct a desired finish based on the thickness of the film to be embossed/patterned. 
It is the Examiner's assessment, absent evidence to the contrary, that the prior art applied would be capable of meeting the recited functionality or, in the alternative, that such an apparatus would constitute an obvious extension over the prior art for a skilled practitioner in the art at the time of the invention. See MPEP 2114 (II) "A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus teaches all the structural limitations of the claim." The burden, therefore, shifts to the Applicant to establish that the prior art does not possess the characteristic relied on (see MPEP 2114(I)).   
As to claim 16: FUJII and RAWLINGS remain as applied above and therefore reads on the claimed tool vibrating when the tool engages the thermoplastic film as there is inherently machining vibrations present corresponding to the relative movement between a workpiece (i.e., thermoplastic film) and the machining tool (i.e., tool). 
As to claim 17: FUJII and RAWLINGS remain as applied above and therefore read on the claimed structure being a wing of an aircraft and the second microscopic pattern define riblets to reduce a drag characteristic of the wing (see the rejection of claim 11 above).
As to claim 18: FUJII and RAWLINGS remain as applied above and therefore reads on the claimed apparatus comprising: means for heating a thermoplastic film while the thermoplastic film is attached to an outer surface of a structure, the means for heating is to rotate on the thermoplastic film at a rotational speed sufficient to create friction between the means for heating and the thermoplastic film to generate heat to cause the thermoplastic film to become malleable; and means for forming a microscopic pattern in the thermoplastic film, the means for heating is to urge the heated thermoplastic film into the means for forming to form the microscopic pattern in the thermoplastic film, the means for heating to translate relative to the structure to release the heated thermoplastic film from the means for forming (see the rejection of claim 1 above).
As to claim 19: FUJII and RAWLINGS remain as applied and therefore read on the claimed means for heating includes means for rolling (see the rejection of claim 1 above).
As to claim 20: FUJII and RAWLINGS remain as applied above and therefore read on the claimed means for applying pressure to the thermoplastic film (see the rejection of claim 1 above).
As to claim 21: FUJII and RAWLINGS remain as applied above and therefore read on the claimed wherein the tool is structured to translate relative to the surface of the structure to release the thermoplastic film from the surface of the tool (see the rejection of claim 1 above). 
As to claim 22: FUJII and RAWLINGS remain as applied above and therefore read on the claimed wherein the tool heats the thermoplastic film to a temperature of approximately 370 degrees Fahrenheit to make the thermoplastic film malleable (see RAWLINGS – [0018]; claim 2).
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1, 12 and 18 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of RAWLINGS still being applicable to the intended use in the claims as amended. The Examiner recommends providing a more explicit/narrow structure of the tool, rather than the manner in which the tool is to be used, in order to overcome the combination of FUJII and RAWLINGS as applied in the rejections above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743